        Case 6:20-cv-01046-ADA Document 21 Filed 05/07/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


  APRESE SYSTEMS TEXAS, LLC,

              Plaintiff                         Case No. 6:20-cv-01046-ADA


              v.                                JURY TRIAL DEMANDED


  TOYOTA MOTOR
  MANUFACTURING TEXAS,
  INC., AND JEFF HUNTER
  MOTORS, INC.,

              Defendants



        JOINT NOTICE OF SETTLEMENT AND REQUEST TO STAY

      Plaintiff Aprese Systems Texas, LLC (“Plaintiff” or “Aprese”) and Defendants

Toyota Motor Manufacturing Texas, Inc. and Jeff Hunter Motors, Inc. (collectively

“Toyota” or “Defendants”) hereby notify the Court that all matters in controversy

between Aprese and Toyota have been settled in principle.

      Accordingly, Aprese and Toyota request a 30-day stay of all deadlines so they

may finalize their settlement and submit dismissal papers on or before June 7, 2021

(the next business day).

      Dated May 7, 2021

By: /s/ Steven J. Routh                 By: /s/ Cabrach J. Connor
Claudia Wilson Frosts – Lead            Raymond W. Mort, III
Counsel                                 The Mort Law Firm, PLLC
State Bar No. 21671300                  100 Congress Ave, Suite 2200
cfrost@orrick.com                       Austin, TX 78701
        Case 6:20-cv-01046-ADA Document 21 Filed 05/07/21 Page 2 of 2




Orrick, Herrington & Sutcliffe LLP      Tel/Fax: 512-865-7950
1301 Mckinney, Suite 4100               Email: raymort@austinlaw.com
Houston, TX 77010                       Cabrach J. Connor
Phone: 713-658-6400                     Connor Kudlac Lee, PLLC
Fax: 713-658-6401                       State Bar No. 24036390
                                        cab@connorkudlaclee.com
Steven J. Routh (admitted pro hac       Tel: 512-777-1254
vice)                                   Email: cab@connorkudlaclee.com
D.C. Bar No. 376068                     Counsel for Plaintiff Aprese Systems
Sten A. Jensen (admitted pro hac        Texas, LLC.
vice)
D.C. Bar No. 443300
Christopher J. Siebens (admitted pro
hac vice)
D.C. Bar No. 1031543
Orrick, Herrington & Sutcliffe LLP
Columbia Center
1152 15th Street, NW
Washington, DC 20005
Phone: 202-339-8400
Fax: 202-339-8500
Email: srouth@orrick.com
sjensen@orrick.com
csibens@orrick.com

Counsel for Defendants Toyota Motor
Manufacturing Texas, Inc. and Jeff
Hunter Motors, Inc.


                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on May 7, 2021 a true and correct copy

of the above and foregoing document has been served on all counsel of record via the

Court’s ECF system.

                                                   /s/ Cabrach J. Connor
                                                   Cabrach J. Connor




JOINT NOTICE OF SETTLEMENT                                                 PAGE | 2
